Exhibit 10.2

 

GRAPHIC [g138041kui001.gif]

ALL COMMUNICATIONS SHOULD INCLUDE THE CONTR ACT NUMBER SHOWN IN BLOCK 5 BELOW 1
OF 5 PAGE - E D. VOUCHER NO. (Previous edition to be used until exhausted)
IMPORTANT NOTICE PAGE 2 DAMS FORM 1427, AUG 98 (EF) NOTICE OF AWARD, STATEMENT,
AND RELEASE DOCUMENT 1. 2. FROM:(Name and address of Sales Office DLA
Disposition Services National Sales Office 74 North Washington Battle Creek, Ml
49037-3092 3. DATE OF AWARD 6/9/2015 4. INVITATION NO. 99-4001 5. CONTRACT NO.
15-5601-0001 6. TO: (Name and address of Purchaser) Liquidity Services,
Incorporated 1920 L Street, NW 6th Floor Washington, DC 20036 7. BIDDER NO.
8050000994 8. (PAID STAMP) (For Release of Property Only) This is to inform you
that your firm has been awarded a contract of sale for ,9. PROPERTY MUST BE
REMOVED BY (Final date of removal) the following materials as a result of the
above numbered Invitation to Bid. 10.SURPLUS 11n lnR EXCI IANGE SA l ITEMS ITEM
NO. a DESCRIPTION b QTY c UNIT d UNIT PRICE e TOTAL PRICE f QUANTITY RELEASED Q
See attachment to Notice of Award (pages 3-4) 11 Rl=ll=/1 1= 12. STATEMENT OF
ACCOUNT An agent of the purchaser obtaining release of the material must present
purchaser authorization. Payment of amount due the U.S.Government must be made
prior to removal of any material. Refer to the IFB for all methods of acceptable
payment. A. I HAVE RECEIVED THE ABOVE LISTED MATERIALS IN THE QUANTITY INDICATED
AND HAVE ACCEPTED SAME IN COMPLIANCE WITH THE TERMS OF ABOVE NUMBERED CONTRACT.
TYPED OR PRINTED NAME AND SIGNATURE OF PURCHASER OR AUTHORIZED AGENT A. TOTAL
CONTRACT PRICE $ $ $ $ $ $ $ B. LESS DEPOSIT c. BALANCE DUE B. R Y
ignatureJWac;yQ D. REFUND DUE ......'ntJ . STORAGE CHARGES C. D!t:t/d06 13.
SALES CONTRACTING OFFICER (Typed name & Signature) SHERlESE UNDERWOOD F. PAYMENT
RECEIVED G. REFUND MADE

 


GRAPHIC [g138041kui002.gif]

DRMS FORM 1427, AUG 98 (EF) Page 2 of 2 DISPOSAL NOTIFICATION TO ALL PURCHASERS
AND SUB-PURCHASERS The use, disposition, export and reexport of this property is
subject to all applicable U.S laws and regulations, including the Arms Export
Control Act (22 CFR 2751 et seq.). the Export Administration Act of 1979 (560
U.S.C. App. 2401 et seq.); International Traffic in Arms Regulations (22 CFR 120
et seq.); Export Administration Regulations (15 CFR 730 et seq.); Foreign Assets
Control Regulations (31 CFR 500 et seq.); and the Espionage Act (37 U.S.C. 791
et seq.) which among other things, prohibits: a. The making of false statements
and concealment of any material information regarding the use or disposition,
export or reexport of the property, and b. Any use or disposition, export or
reexport of the property which is not authorized in accordance with the
provisions of this agreement. Before any export or reexport of this property is
attempted, contact the Office of Defense Trade Controls, Department of State and
the Bureau of Export Administration, Department of Commerce for export licensing
REMARKS PART 2 - TIPS FOR PURCHASERS You have been awarded the items listed on
the reverse side of this document. In order to minimize confusion or any chance
of you having to pay storage charges or your contract being terminated for
failure to pay for and remove property, you should do the following: 1. If there
is an amount due indicated in Block 12 C, you should remit this immediately to
the sales office indicated in Block 2. NO PROPERTY CAN BE REMOVED UNTIL PAID
FOR. Unless otherwise indicated in the IFB, MAKE CHECKS PAYABLE TO: U.S.
TREASURY. Receipts are not furnished. 2. (Read Block 9). This is your final free
removal date. If you do not remove the property by this date you will be placed
in Default and storage charges will be assessed. 3. Make arrangement for pickup
of property and send release authorizations to both the carrier and the disposal
officer where the material is located. THE GOVERNMENT WILL NOT ACT AS LIAISON IN
ANY FASHION BETWEEN PURCHASER AND CARRIER. If desired, a list of carriers
serving the area is available from the Sales Office indicated on the reverse
side. 4. Furnish your agent or carrier complete info needed to remove the
property. THE GOVERNMENT WILL ONLY MAKE INITIAL PLACEMENT WHERE IT IS PROVIDED
THE GOVERNMENT LOADS. PLACING, HANDLING, PACKING, BRACING, BLOCKING ETC., ARE
YOUR RESPONSIBILITY. 5. If the IFB provided that purchaser loads, then you must
make all arrangements for loading including any equipment you may require to
accomplish such loading. IN THESE INSTANCES, THE GOVERNMENT WILL PROVIDE NO
ASSISTANCE. 6. Follow up with your carrier or agent frequently, especially if
you are in default. Extensions or reinstatements of your contract cannot be made
because of your agent or carrier 's failure to do something. 7. Upon receipt of
property, inspect it immediately for misdescription. Misdescription claims filed
after 30 days from date of removal will be denied as untimely filed. 8. If you
have any questions regarding this award, contact the Sales Contracting Officer
at once.

 


GRAPHIC [g138041kui003.gif]

Contract Number 15-5601-0001 Page 3 / lol<bl Attachment to NOTICE OF AWARD,
STATEMENT, AND RELEASE DOCUMENT This contract incorporates final IFB 99-4001,
Supplemental Agreements 1-14 and technical proposal. All Terms and Conditions of
contract 99-4001-0004 (excluding the changes listed below) awarded on June 9,
2005. Article 2A. SMALL BUSINESS SALES PLAN; is deleted. ARTICLE TWO.
PERFORMANCE PERIOD; EARLY CANCELLATION OPTION; DRMS OPTION TO EXTEND, Section 1
shall be changed as stated below. The following paragraph is deleted. "Subject
to the early cancellation option provisions of Section 2 of this Article 2, and
the DRMS extension option provisions of Section 4 of this Article 2, the
Government shall provide the Property for an eighty-four (84) month period (the
"Performance Period") from the date of submission to Purchaser of the initial
Pickup Notice." The following paragraph is inserted. "Performance period is an
initial term of nine months. Additionally, three three-month options are
available at the Government's offering. Contract performance begins on June 9,
2015. The options may be exercised with a minimum 90 days' written notice to the
Purchaser." ARTICLE TWO. PERFORMANCE PERIOD; EARLY CANCELLATION OPTION; DRMS
OPTION TO EXTEND, Section 2 Early Cancellation Option; the following
subparagraphs are added and incorporated into this contract: (E) The Government
may cease property referrals by location with not less than 90 days' written
notice to the Purchaser. The first effective date of such property referral
cessation by location will not be prior to February 8, 2016. A location is
defined as a DLA Disposition Services field site or office and all of that
sites/offices area of responsibility including customer locations (normally
referred to as Receipt in Place [RIP]) or portions thereof as stated in such
written notification. (F) The Government may cease property referrals by
commodity with not less than 60 days' written notice to the Purchaser. The
commodity referrals may be ceased in their entirety or by location/s as stated
in the written notice. The first effective date of such property referral
cessation by commodity will not be prior to October 8, 2015 for electronic
property and February 8, 2016 for both MUT (including the SCLs MUT, CSI, M14 and
MFS) and DCOS property. A commodity is defined as a described item or grouping
of items such as electronic property (identified as D4R, DEMAN or DMF) or a
grouping of items such as property that is currently shipped to a MUT Site
(includes the SCLs MUT, CSL Ml4 and MFS) or demilitarization required property
that is sold with Demil as a condition (DCOS). ARTICLE TWO. PERFORMANCE PERIOD;
EARLY CANCELLATION OPTION; DRMS OPTION TO EXTEND, Sections 4 and 5 are deleted.

 


GRAPHIC [g138041kui004.gif]

Contract Number 15-5601-0001 Page 4 ARTICLE THREE, Section 2, Subparagraph (C)
Phase-In Period, is deleted. ARTICLE FIVE, Section 1, Subparagraph (D); The
$20,000 Payment Deposit submitted under contract 99-4001-0004 is hereby
transferred and incorporated into contract 15-5601-0001. ARTICLE FIVE, Section
2, Subparagraph (B) Amounts Payable to DRMS and to KGP: Timing of Payments; The
following changes will become effective as of September 25, 2015. The following
paragraph is deleted. "(B) Amounts Payable to DRMS and to KGP; Timing of
Payments. Each Invoice shall identify (i) an amount (the "DRMS Invoiced Amount")
equal to ninety-seven and seventy-five one-hundredths percent (97.75%) of the
Total Invoiced Amount, and (ii) an amount (the "KGP Invoiced Amount") equal to
two and twenty-five one-hundredths percent (2.25%) of the Total Invoiced Amount.
Purchaser shall pay to DRMS and to KGP the full amounts of the DRMS Invoiced
Amount and the KGP Invoiced Amount, respectively, on or before the date that is
fifteen (15) Days after each Invoice is submitted to Purchaser." The following
paragraph is inserted. "(B) Amounts Payable to DLA Disposition Services. Each
invoice shall identify 100% of the invoiced amount. Purchaser shall pay to DLA
Disposition Services the full amount of the invoice on or before the date that
is fifteen (15) Days after each Invoice is submitted to Purchaser." ARTICLE
FIFTEEN, Section 2 Financial Guarantee Bond; The Financial Guarantee Bond
submitted under contract 99-4001-0004 is hereby transferred and incorporated
into contract 15-5601-0001. ARTICLE SIXTEEN, Section 1 Monthly Distribution
Statement; the following changes shall become effective with the August 2015
Monthly Distribution Statement and following. The following paragraph is
deleted. "Within fifteen (15) Days after the last Day of each calendar month
that is in whole or in part within the Performance Period and Wind-Up, Purchaser
shall prepare and submit to DRMS, KGP and Contractor the "Monthly Distribution
Statement" with respect to such month in the form specified at Attachment
VI.16.1. Purchaser shall perform the following calculations in preparing the
Monthly Distribution Statement. Except as otherwise provided herein, all amounts
shall be determined as of the close of business on the last Day of the subject
month." The following paragraph is inserted. "Within fifteen (15) Days after the
last Day of each calendar month that is in whole or in part within the
Performance Period and Wind-Up, Purchaser shall prepare and submit to DLA
Disposition Services and Contractor the "Monthly Distribution Statement" with
respect to such month in the form specified at Attachment VI.l6.1. Purchaser
shall perform the following calculations in preparing the Monthly Distribution
Statement. Except as otherwise provided herein, all amounts shall be determined
as of the close of business on the last Day of the subject month."

 


GRAPHIC [g138041kui005.gif]

Contract Number 15-5601-0001 Page 5 - SHERIESE UNDERWOOD Sales Contracting
Officer Date

 